Mr. Justice Trunkey
delivered the opinion of the court,
It seems to be settled law that the finder of lost property has a valid claim to the same against all the world, except the true owner, and generally that the place in which it is found creates no exception to this rule. But property is not lost, in the sense of the rule, if it was intentionally laid on a table, counter or other place, by the owner, -who forgot to take it away, and in such case the proprietor of the premises is entitled to retain the custody. Whenever the surroundings evidence that the article wras deposited in its place, the finder has no right of possession against the owner of-the building : McAvoy v. Medina, 11 Allen (Mass.) 548. An article casually dropped is within the rule. Where one went into a shop, and as he wras leaving picked up a parcel of bank notes, which was lying on the floor, and immediately showed them to the shopman, it was held that the facts did not warrant the supposition that the notes had been’ deposited there intentionally, they being manifestly lost by some one, and there was no circumstance in the case to take it out of the general rule of law, that the finder of a lost article is entitled to it as against all persons, except the real owner: Bridges v. Hawkesworth, 7 Eng. Law & Eq. R. 424.
The decision in Mathews v. Harsell, 1 E. D. Smith (N. Y.) 393, is not in conflict with the principle, nor is it an exception. Mrs. Mathews, a domestic in the house of Mrs. Barmore, found some Texas notes, which she handed to her mistress, to keep for her. Mrs. Barmore afterwards intrusted the notes to Harsell, for the purpose of ascertaining their value, informing him that she was acting for her servant, for whom she held the notes. Harsell sold them, and appropriated the proceeds; whereupon Mrs. Mathews sued him and recovered their value, with interest from date of sale. Such is that case. True, Woodruff, J., says : “lam by no means' prepared to hold that a house-servant who finds lost jewels, money or chattels, in the house of his or her employer, acquires any title even to retain possession against the will of the employer. It will tend much more to promote honesty and justice to require servants in such cases to deliver the property so found to the employer, for the benefit of the true owner.” To that remark, foreign to the case as understood by himself, he added the antidote: “ And yet the Court of Queen’s Bench in England have recently decided that the place in which a lost article is found, does not form the ground of any exception to the general rule of law, that the finder is entitled to it against all persons, except the owner.” His views of what will promote honesty and justice are entitled to respect,' yet *380many may think Mrs. Barmore’s method of treating servants far superior.
The assignments of error are to so much of the charge as instructed the jury that, if they found the money in question was lost, the defendant had no right to retain it because found in his hotel, the circumstances raising no presumption that it Avas lost by a guest, and their verdict ought to be for the plaintiff. That the money Avas not voluntarily placed where it was found, but accidentally lost, is settled by the verdict. It is admitted that it Avas found in the parlor, a public place open to all. There is nothing to indicate AYhether it was lost by a guest, or a boarder, or one who had called with or without business. The pretence that it Avas the property of a guest, to whom the defendant Avould be liable, is not founded on an act or circumstance in evidence.
Many authorities Avere cited, in argument, touching the rights, duties and responsibilities of an innkeeper in relation to his guests; these are so Well settled as to be uncontroverted. In respect to other persons than guests, an innkeeper is as another man. When money is found in his house, on the floor of a room common to all classes of persons, no presumption of ownership arises; the case is like the finding upon the floor of a shop. The research of counsel failed to discover authority that an innkeeper shall have an article Avhich another finds in a public room of his house, Avhere there is no circumstance pointing to its loss by a guest. In such case the general rule should prevail. If the finder be an honest woman, who immediately informs her employer, and gives him the article on his false pretence that he knoAvs the owner and will restore it, she is entitled to have it back and hold it till the oAvner comes. A rule of laAV ought to apply to all alike. Persons employed in inns will be encouraged to fidelity by protecting them in equality of rights with others. The learned judge Avas right in his instructions to the jury.
Judgment affirmed.
Mercur, J., dissents.